DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kim (US 2018/0026268).

	Claim 2:  The half width A is 0.283 (Figure 3D) which is well within the claimed range of 0.2 to 0.35.
	Claim 3:  The lithium composite metal oxide of Kim is expected to satisfy the claimed requirement ratio I2/I1 because the composite comprises the same components (see claim 4 below) and possess the same properties as discussed in claims 1 and 2 above.  As shown in the instant specification, when conditions (1) and (2) as described in instant claim 1 are met, requirement (3) is also met (See instant specification, Page 65, Table 1.
	Claim 4:  The lithium composite metal oxide of Kim has the following formula:
Lia(Ni(1-x-y-z)CoxMnyMzO2, wherein 
	M=Mg, Ca, Sr, Ba, B, Al, Ti, Zr, Fe, Cu, Cr, V, (Kim, para. 0076); and wherein
	0.95≤a≤1.3 or 1.0≤a≤1.1, (Kim, para 0078).
Thus, Lia of Kim formula can be rewritten as Li.Lix where -0.05≤x≤0.1, which is within the claimed range of -0.1≤ x ≤0.2;
	and wherein

Therefore, the Kim formula can be rewritten as
	Li[Lix(Ni(1-y-z-w)CoyMnzMw)1-x]O2 , wherein
	 -0.05≤x≤0.1; 0≤y ≤0.33;  0.05≤ z≤ 0.3, and 0≤ w≤0.05.
	Claim 5:  Kim teaches a in Lia being 1.0≤a≤1.1 (Kim, para 0078), thus when Lia is rewritten as Li.Lix, (see claim 4 above) x becomes  0.0≤x≤0.1 (see claim 4 above) which is within the claimed range of 0<x≤0.1.
	Claim 6:  (y+z+w) is within 0.3 (see claim 4 above).
	Claim 7:  See Kim, figure 12.
	Claims 8-10:  Kim teaches a positive electrode comprising the lithium composite metal oxide of claim 1 above and a lithium secondary battery comprising a positive electrode (Kim, para. 0006 and 0048).
	Claim 11:  The lithium composite metal oxide of Kim is expected to satisfy the claimed requirement ratio I2/I1 because the composite comprises the same components (see claim 4 below) and possess the same properties as discussed in claims 1 and 2 above.  As shown in the instant specification, when conditions (1) and (2) as described in instant claim 1 are met, requirement (3) is also met (See instant specification, Page 65, Table 1.
	Claim 12:  (y+z+w) is within 0.3 (see claim 4 above).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



March 12, 2022